Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed August 16, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00654-CR
____________
 
IN RE PATRICK BROADNAX, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
179TH District Court
Harris County
Trial Court Cause No. 962584-A
 
 
 

MEMORANDUM
OPINION
            On July 29, 2011, Relator, Patrick Broadnax, filed a petition
for writ of mandamus in this Court.  See Tex. Gov’t Code Ann §22.221
(Vernon 2004); see also Tex. R. App. P. 52.1.  Relator requests we
compel the District Clerk of Harris County, Texas, to forward records to him.  
            This Court’s mandamus jurisdiction is governed by section
22.221 of the Texas Government Code.  Section 22.221 expressly limits the
mandamus jurisdiction of the courts of appeals to:  (1) writs against a
district court judge or county court judge in the court of appeals’ district,
and (2) all writs necessary to enforce the court of appeals’ jurisdiction. 
Tex. Gov’t Code Ann. § 22.221 (Vernon 2004).  Because the petition for writ of
mandamus is directed toward a district clerk and is not necessary to enforce
this court’s jurisdiction, we have no jurisdiction.  See Tex. Gov’t Code
Ann. § 22.221(b)(1).
            Accordingly, the petition for writ of mandamus is ordered
dismissed.
                                                            PER
CURIAM
 
Panel
consists of Justices Anderson, Brown, and Christopher.
Do Not Publish —
Tex. R. App. P. 47.2(b).